UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1765



In Re: CAROLINE YOUNT,

                                                              Debtor.
_________________________


RICK ALLEN YOUNT,

                                              Plaintiff - Appellant,

          versus


CAROLINE YOUNT,

                                                  Debtor - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-97-25-2, BK-96-20884, AP-96-2115)


Submitted:   July 30, 1998                 Decided:   August 25, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rick Allen Yount, Appellant Pro Se.   J. Douglas Crane, Morgantown,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rick Allen Yount appeals the district court’s orders (1) af-

firming the bankruptcy court’s order determining that a debt owed

to him was dischargeable in bankruptcy and (2) denying his motion

for reconsideration. Our review of the record and the district

court’s opinions discloses no reversible error. Accordingly, we

affirm on the reasoning of the district court. Yount v. Yount, Nos.

CA-97-25-2; BK-96-20884 (N.D.W. Va. May 4 & 13, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2